Title: To Thomas Jefferson from Jacob Van Dervoort, 11 February 1808
From: Van Dervoort, Jacob
To: Jefferson, Thomas


                  
                     New-York, February 11, 1808.
                  
                  THE Committee appointed by the Tammany Society, or Columbian Order, of the city of New-York, to make arrangements respecting the Interment of the Relics of American Seamen, Soldiers and Citizens who perished on board the JERSEY PRISON SHIP during the Revolutionary War, now lying on the shores of the Wall-about, (Long-Island) beg leave to submit the subject of their appointment to the consideration of the surviving relatives and friends of those unfortunate persons in every part of the United States, and of their enlightened and patriotic fellow citizens at large.
                  Various attempts have been made to accomplish this important and interesting object. But individual exertions have hitherto proved incompetent; and the public sensibility, too much occupied by other considerations, has not as yet been sufficiently excited by the appeals that have been made to it.
                  This indifference, so prevalent to the memory of those of our country’s brave defenders, who fell victims to the unrelenting cruelty of her enemies, while it must fill every ingenuous mind with regret, is calculated to fix upon the American nation a charge, which, while they abhor, they at once provoke and justify by their conduct.
                  Perhaps, in the history of nations, there is no trait of human nature more strongly and clearly delineated, than the impassioned and devout regard which is entertained and exhibited by the survivors of glorious and warlike enterprizes, towards the memory of their companions in arms, who, being engaged in the same conflicts, sharing the same dangers, animated by the same love of country, and atchieving the same victory, or sustaining the same defeat with themselves, have found an honourable grave. In some countries their bodies have been embalmed; in others monuments have been erected in commemoration of their heroic constancy and valour, and their contempt of death: And in all, the memory of their deeds has been perpetuated, their names have been enrolled in the faithful volume of history, and handed down to posterity, and they still live in their virtuous examples, and the immortality of their fame.
                  Shall America furnish an exception to a custom so firmly established, so rational, so meritorious? Shall it be said—Americans have already forgotten their slaughtered countrymen; that, as they behold the earth still strewed with their bones, they can pass calmly and indifferently by, and refuse them the “tribute of a sigh” and the common rites of interment; and that, while in the full enjoyment of Independence, they can shew the most unfeeling neglect to the toil, the treasure, and the blood of which it is the purchase.
                  The Society by which this Committee is appointed are encouraged to think that such will not be the case. But that their exertions to rescue from oblivion, and place on an imperishable basis, the memory of a large portion of those who perished in the revolutionary contest, will meet with suitable countenance and support.
                  They have long indulged the hope, that others to whom the task with equal if not greater propriety belonged, would undertake its execution. They have been anxious to avoid the appearance of an ostentatious display before the public, and would cheerfully have lent their humble aid to any measures which the general or their state government might have adopted on the occasion. Being disappointed in their wishes, and considering that the first and greatest object of their institution is the promotion of the interests, the welfare and the honour of their country, they have at length resolved to originate measures on this subject.
                  They have accordingly appointed this Committee, and invested them with powers to form a plan for the Interment of that portion of the Remains of our Countrymen now lying on the shores of Long-Island. The Committee have procured from JOHN JACKSON, Esq. on whose farm they were deposited, and where they now lie, a Deed of a piece of ground, conspicuously and advantageouly situated, being near the head of the Navy Yard, and which will not be affected by any regulations that may hereafter take place. He has already planted some trees of an appropriate description on the spot selected, and has given to the Society permission to inter the bones in such manner and with such solemnities as they may think proper.
                  It is considered by the Society that no further delay ought to take place. They have accordingly sanctioned the plan reported to them which it is intended shall be carried into execution as soon as the season will admit.
                  In the mean time the relatives and friends of those unfortunate persons, and also our fellow-citizens at large, are requested to forward immediately, either to Benjamin Romaine, Esq. Grand Sachem of Tammany Society, JOHN JACKSON, Esq. or the Chairman of this Committee, by mail, or other safe conveyance, such information as may be in their possession or knowledge of the Names, Places of Birth, Age, Rank and Families of those persons; together with such circumstances respecting each as may be interesting, and particularly such as relate to their situation and sufferings on board the said ship. This information is indispensably necessary, as it is contemplated to erect a Monument, emblematical in its design and execution, and descriptive of the events about to be commemorated. It is also important in an historical point of view, and will be useful to the present generation and to posterity.
                  A procession will take place composed of different Societies, Public Bodies, and the Citizens at large, and Military Honors will be paid on the occasion—An Eulogium will be delivered to the assemblage by a suitable character, due notice of which will be given to the public.
                  As it is desirable that the monument contemplated to be erected, should exhibit a finished specimen of American taste and patriotism, and will consequently be expensive in its materials and workmanship, such persons as may be desirous of having the names of their relatives or friends who are intended to be commemorated, engraved upon it, and those who may have it in their power, and feel desirous to promote this undertaking, are requested to forward their contributions to either of the three persons before mentioned, or to authorise some person in the city of New-York to subscribe for the purpose in their behalf. The amount of this expence it is estimated need not exceed ten thousand dollars.
                  The Committee entertain a confidence that this invitation will meet with the approbation and compliance of every friend to the cause in which many fell a sacrifice, and many who still survive, suffered and bled.
                  
                     By order of the Committee,
                     JACOB VAN DEVOORT, Chairman.
                  
                  
                     ROBERT TOWNSEND, Junr. Secretary.
                     N.B. It is requested that the letters of information may be forwarded without delay, post paid.
                     
                  
                  
    The number of American Prisoners who perished on board the Jersey Prison Ship is supposd to be about 11,500.

               